DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 10,952,801 B2).

	Regarding claim 1, Miller discloses a method for teleoperation of a surgical robotic system, the method comprising:
	receiving a user command to move a surgical tool mounted on a robotic arm during the teleoperation (i.e. manipulator assembly 12 includes a plurality of motors that drive inputs on the medical tools 14, and move in response to commands from the control system 20 – Col. 6, lines 27-30);
	solving/determining/measuring for linear motion of the move in a first stage (i.e. IMU may include an accelerometer configured to measure the linear acceleration of the load side location 266 – Col. 11, lines 4-6; FIG. 2A);
	solving/determining/measuring for angular motion of the move in a second stage separate from the first stage (i.e. IMU may include a gyroscope configured to measure the angular velocity of the load side location 266, wherein it is interpreted that the first and second stages are the linear and angular measurements/solutions output from separate measures output from separate sensors gyroscope and accelerometer – Col. 11, lines 5-8; FIG. 2A); and
moving the robotic arm and/or surgical tool based on the solutions for the linear motion and the angular motion (i.e. control system 20 may use the load side measurement data to control the robotic arm assembly – Col. 9, lines 37, 38).

	Regarding claim 2, Miller discloses the method for teleoperation of a surgical robotic system of claim 1 as shown in the rejection above. 
	Miller further discloses wherein receiving during the teleoperation comprises receiving where the robotic arm has one or more joints locked in place with a fixed remote center of motion at a patient entry point (i.e. the remote center of motion 256 is often locked at the incision in the patient's body wall during the procedure, and yaw and pitch motions about the remote center of motion 256 are allowed to carry out the intended surgical task – Col. 10, lines 34-38).

	Regarding claim 3, Miller discloses the method for teleoperation of a surgical robotic system of claim 1 as shown in the rejection above.
	Miller further discloses wherein receiving comprises receiving the user command where the teleoperation is for fewer than six degrees of freedom (i.e. control device(s) may have more or fewer degrees of freedom than the associated medical tools and still provide the operator with telepresence – Col. 6, lines 2-5), and wherein solving for the linear motion and/or solving for the angular motion includes solving with a Jacobian matrix for six degrees of freedom (i.e. forward kinematics block 402 may apply a Jacobian function 430 to the corresponding joint velocity data in the joint encoder data 404 to generate the velocity estimate of the load side location 266 – Col. 17, lines 30-33) with zero terms for the linear and/or angular motion not in the fewer than six degrees of freedom (i.e. a full pose can be described with six total degrees of freedom – Col. 4, lines 60, 61).

	Regarding claim 7, Miller discloses the method for teleoperation of a surgical robotic system of claim 1 as shown in the rejection above.
	Miller further discloses wherein solving for the linear motion and/or solving for the angular motion comprises solving with a position, velocity, or acceleration limit used in as a result in a solution (i.e. a control system 20 may use both a fusion block and a dynamic model to generate the tool tip position and motion estimates – Col. 11, lines 59-62).

6.	Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendler et al. (US 9,743,898 B2).	

	Regarding claim 17, Wendler et al. discloses a surgical robotic system for teleoperation, the surgical robotic system comprising:
	a robotic arm (i.e. Col. 9, line 56; FIG. 8);
	a surgical instrument coupled to a distal end of the robotic arm (Col. 9, line 62); and
	a controller configured to solve for motion of the robotic arm and/or surgical instrument during the teleoperation and in response to a move command (i.e. the guiding unit 510 serves for better guiding a surgical instrument 40 during surgery on a body 30 – Col. 9, lines 61, 62), the solution using a bounded Gauss-Seidel solver with successive-over-relaxation (i.e. an involved minimization process that can be carried out for example by Gauss-Seidel inversion, successive over-relaxation, Jacobi inversion, multiplicative algebraic reconstruction techniques, simultaneous iterative reconstruction techniques or by other techniques - Col. 12, lines 34-41).



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 4 and 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 10,952,801 B2).

	Regarding claim 4, Miller discloses the method for teleoperation of a surgical robotic system of claim 1 as shown in the rejection above.
	Miller does not specifically disclose wherein solving for the linear motion comprises solving with all limitations on a linear component of the move of the robotic arm in being in a first single solution, and wherein solving for the angular motion comprises solving with all limitations on an angular component of the move of the robotic arm being in a second single solution.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller to include wherein solving for the linear motion comprises solving with all limitations on a linear component of the move of the robotic arm in being in a first single solution, and wherein solving for the angular motion comprises solving with all limitations on an angular component of the move of the robotic arm being in a second single solution, since the system of Miller facilitates the measurement/solution of linear and angular motion for remote command of the surgical instrument. 

	Regarding claim 5, Miller discloses the method for teleoperation of a surgical robotic system of claim 4 as shown in the rejection above.
	Miller does not specifically disclose wherein the first single solution comprises a first term including positive and negative position, velocity, and acceleration bounds as all of the limitations, and wherein the second single solution comprises a second term including positive and negative position, velocity, and acceleration bounds as all of the limitations.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller to include wherein the first single solution comprises a first term including positive and negative position, velocity, and acceleration bounds as all of the limitations, and wherein the second single solution comprises a second term including positive and negative position, velocity, and acceleration bounds as all of the limitations, since the system of Miller facilitates the measurement/solution of linear and angular motion for remote command of the surgical instrument.

	Regarding claim 8, Miller discloses the method for teleoperation of a surgical robotic system of claim 1 as shown in the rejection above.
	Miller does not specifically disclose wherein solving for the linear motion and solving for the angular motion each comprises solving with a first control loop nested in a second control loop, the first control loop including a bound generator operating with a solver and a termination check for iterative solving by the solver, the second control loop including a forward kinematic determination of a position of the surgical tool, a command generation of the move from the user command and the position of the surgical tool, the move provided to the second control loop, and a second termination check receiving termination from the first control loop.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller to include, wherein solving for the linear motion and solving for the angular motion each comprises solving with a first control loop nested in a second control loop, the first control loop including a bound generator operating with a solver and a termination check for iterative solving by the solver, the second control loop including a forward kinematic determination of a position of the surgical tool, a command generation of the move from the user command and the position of the surgical tool, the move provided to the second control loop, and a second termination check receiving termination from the first control loop, since the system of Miller facilitates the measurements/solutions for linear and angular motions to actuate the surgical tool.

9.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 10,952,801 B2) in view of Kogan (US 2018/0085926 A1).

	Regarding claim 6, Miller does not disclose the method of claim 1 wherein solving for the linear motion and/or solving for the angular motion comprises solving with a limit violation effecting the linear motion and the angular motion independently due to the separate first and second stages.
	However, Kogan discloses that control unit to determine if the biopsy needle 30 has violated the limits of the captured region 24 of the ultrasound probe 20 [0029 FIG. 1].
	Gleaning from the linear and angular measurements/solutions of Miller, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller to include the features of Kogan so that a corresponding warning can be emitted to an operator.

10.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 10,952,801 B2) in view of Bluck et al. (US 8,293,066 B2).

	Regarding claim 9, Miller does not disclose the method of claim 1 wherein solving for the linear motion and/or solving for the angular motion comprises solving with a position limit ratio defining a region of slow down to approach a position limitation of a joint of the robotic arm.
	However, Bluck et al. discloses that gear reducer 55 has its input the rotation of the magnetic coupler 48, and provides an output at a slower rotational speed so as to actuate the arm 41 at a rotational speed that is lower than the rotational speed of motor 52 – Col. 9, lines 57-64).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller to include the features of Bluck et al. in order to reduce transient motion the moment of inertia of the art on the drive assembly.

11.	Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 10,952,801 B2) in view of Rohs et al. (US 2020/0281676 A1).

	Regarding claim 10, Miller does not disclose the method of claim 1 wherein solving for the linear motion and/or solving for the angular motion comprises solving with a Bounded Gauss-Seidel solver.
	However, Rohs et al. discloses that Projected Gauss-Seidel method addresses Linear Complementarity Problems (LCP) including constraint types (e.g., one-sided constraints, such as the boundary constraints) that can only apply force in one direction, the constraints including the x and y virtual constraints used to hold the tool 20 on the milling path 72 to limit movement in the normal direction [0109].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller to include the features of Rohs et al. in order to promote guided, manual movement of the surgical tool along the milling path.

	Regarding claim 12, Miller in view of Rohs et al. overcomes the method of claim 10 as shown above.
	Neither Miller nor Rohs discloses wherein the Bounded Gauss-Seidel solver clamps an intermediate solution to a bound in position, velocity, or acceleration of the robotic arm.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller in view of Rohs et al. to include wherein the Bounded Gauss-Seidel solver clamps an intermediate solution to a bound in position, velocity, or acceleration of the robotic arm, since the system combination facilitates the use of the solution to move the surgical tool.

12.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 10,952,801 B2) in view of Rohs et al. (US 2020/0281676 A1) as applied to claim 10 above, and further in view of Wendler et al. (US 9,743,898 B2).

	Regarding claim 11, Miller does not disclose the method of claim 10 wherein solving with the Bounded Gauss-Seidel solver comprises solving with successive-over-relaxation.
	However, Wendler et al. discloses an involved minimization process that can be carried out for example by Gauss-Seidel inversion, successive over-relaxation, Jacobi inversion, multiplicative algebraic reconstruction techniques, simultaneous iterative reconstruction techniques or by other techniques (Col. 12, lines 34-41).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller to include the features of Wendler et al. for an enhanced collection and evaluation of detector data and an enhanced image generation.
	
13.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 10,952,801 B2) in view of Au et al. (US 9,101,379 B2).

	Regarding claim 13, Miller discloses a method for teleoperation of a surgical robotic system, the method comprising:
	receiving an input command to move a surgical tool mounted on a distal end of a robotic arm during the teleoperation (i.e. manipulator assembly 12 includes a plurality of motors that drive inputs on the medical tools 14, and move in response to commands from the control system 20 – Col. 6, lines 27-30).
	Miller does not disclose the method comprising:
		solving for motion by the robotic arm or the surgical tool with an iterative solution 			where the iterative solution includes solution considering all limits on the motion; and
		moving the surgical tool and/or the robotic arm based on the iterative solution.
	However, Au et al. discloses “solving for motion by the robotic arm or the surgical tool with an iterative solution where the iterative solution includes solution considering all limits on the motion” by teaching process 500 that repeats measurement (iterative solution) of the joint position, acquisition of the target position and velocity, and calculation of the tension T to be applied (Col. 13, lines 1-4), with the option of six or more degrees of freedom applied to the instrument tip (i.e. Col. 19, lines 5-22).
	Au et al. further discloses “moving the surgical tool and/or the robotic arm based on the iterative solution” by teaching the calculating and setting of tension T provides movement that appears smooth to the human eye and will provide instrument operation that is responsive to human commands, e.g., to human manipulation of controller 460 (i.e. col. 13, lines 8-12).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller to include the features of Au et al. in order to allow precise instrument operation even when the configuration of the instrument cannot be directly inferred from the positions of the proximal actuators.

	Regarding claim 15, neither Miller nor Au et al. disclose the method of claim 13 wherein solving comprises clamping an intermediate solution of the iterative solution to one of the limits.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller to include wherein solving comprises clamping an intermediate solution of the iterative solution to one of the limits, since the system of Miller facilitates the measurement/solution of instrument motion to control the surgical instrument.

	Regarding claim 16, Miller further discloses the method of claim 13 wherein solving comprises solving for a linear motion in one stage and solving for angular motion in another stage, each of the stages having the iterative solution independent of the other stage (i.e. IMU may include an accelerometer configured to measure the linear acceleration of the load side location 266 – Col. 11, lines 4-6; FIG. 2A; IMU may include a gyroscope configured to measure the angular velocity of the load side location 266, wherein it is interpreted that the first and second stages are the linear and angular measurements/solutions output from separate measures output from separate sensors gyroscope and accelerometer – Col. 11, lines 5-8; FIG. 2A).

14.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 10,952,801 B2) in view of Au et al. (US 9,101,379 B2) as applied to claim 13 above, and further in view of Wendler et al. (US 9,743,898 B2).

	Regarding claim 14, neither Miller nor Au et al. disclose the method of claim 13 wherein solving comprises solving with a bounded Gauss-Seidel solver with successive-over-relaxation.
	However, Wendler et al. discloses an involved minimization process that can be carried out for example by Gauss-Seidel inversion, successive over-relaxation, Jacobi inversion, multiplicative algebraic reconstruction techniques, simultaneous iterative reconstruction techniques or by other techniques (Col. 12, lines 34-41).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller to include the features of Wendler et al. for an enhanced collection and evaluation of detector data and an enhanced image generation.

15.	Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendler et al. (US 9,743,898 B2).
	
	Regarding claim 18, Wendler et al. does not specifically disclose the surgical robotic system of claim 17 wherein the controller is configured to clamp an intermediate solution of the bounded Gauss-Seidel solver to a bound of the robotic arm and/or surgical instrument, the clamp allowing the bounded Gauss- Seidel solver to determine the motion without violating the bound.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wendler et al. to include wherein the controller is configured to clamp an intermediate solution of the bounded Gauss-Seidel solver to a bound of the robotic arm and/or surgical instrument, the clamp allowing the bounded Gauss- Seidel solver to determine the motion without violating the bound, since the system of Wendler et al. facilitates the use of the solution to move the surgical tool.

	Regarding claim 19, Wendler et al. does not disclose the surgical robotic system of claim 17 wherein the controller is configured to solve with the bounded Gauss-Seidel solver where the solution includes all limits on position, velocity, and acceleration of the robotic arm and surgical instrument in the solution.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wendler et al. to include wherein the controller is configured to solve with the bounded Gauss-Seidel solver where the solution includes all limits on position, velocity, and acceleration of the robotic arm and surgical instrument in the solution, since the system of Wendler et al. facilitates the measurement/solution of linear and angular motion for remote command of the surgical instrument. 

16.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendler et al. (US 9,743,898 B2) in view of Miller (US 10,952,801 B2).

	Regarding claim 20, Wendler et al. does not disclose the surgical robotic system of claim 17 wherein the controller is configured to solve for linear and angular components of the motion, the solution for the linear components being independent of the solution for the angular components.
	However, Miller discloses wherein the controller is configured to solve for linear and angular components of the motion, the solution for the linear components being independent of the solution for the angular components (i.e. IMU may include an accelerometer configured to measure the linear acceleration of the load side location 266 – Col. 11, lines 4-6; FIG. 2A; IMU may include a gyroscope configured to measure the angular velocity of the load side location 266, wherein it is interpreted that the first and second stages are the linear and angular measurements/solutions output from separate measures output from separate sensors gyroscope and accelerometer – Col. 11, lines 5-8; FIG. 2A).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wendler et al. to include the features of Miller in order to reduce the amount of tissue that is damaged during medical procedures, thereby reducing patient recovery time, discomfort, and harmful side effects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664


/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664